Citation Nr: 0122731	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  92-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a September 1994 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder.  
Thereafter, the Board remanded that issue for further 
development and RO de novo adjudication.  Following the 
requested development, the RO denied entitlement to service 
connection for an acquired psychiatric disorder.  Thereafter, 
the case was returned to the Board for further appellate 
consideration.  In January 1998, the case was again remanded 
to the RO.  


REMAND

In January 1998, the Board remanded this case to the RO for 
further development.  The Board requested that the veteran be 
afforded a VA psychiatric examination to determine the 
nature, etiology, and extent of any psychiatric disorder(s) 
found.  The examiner was asked to provide an opinion as to 
whether there was a cause-and-effect relationship between the 
veteran's service-connected low back disability and a 
psychiatric disorder.  The examiner was also asked to 
indicate whether the psychiatric disorder was aggravated by 
the service-connected low back disability.  Upon review, the 
Board notes that an October 1998 VA examination report 
contains an opinion rejecting an etiological relationship 
between the veteran's psychiatric disorder, diagnosed as 
anxiety disorder, and his service-connected low back 
disability.  The examiner, however, did not indicate whether 
there had been any aggravation of the nonservice-connected 
psychiatric disorder as a result of the service-connected low 
back disability.  See Allen v. Brown, 7 Vet.App. 439 (1995) 
(veteran is entitled to service connection for an increment 
in severity of a nonservice-connected disability attributable 
to a service-connected disability).    

The Board also notes that May 1992 and July 1998 private 
psychiatric reports indicate that the veteran's emotional 
condition was related to his organic back condition.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000)) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should return the October 1998 
VA psychiatric examination report, along 
with the claims folder, to the VA 
examiner who conducted the October 1998 
VA examination (if available, otherwise 
to another examiner) and request that he 
provide an opinion as to whether it is at 
least as likely as not that there is an 
etiological relationship between the 
service connected low back disability and 
any psychiatric disorder and whether 
there has been any aggravation of the 
veteran's nonservice-connected 
psychiatric disorder as a result of the 
service-connected low back disability.  
If so, he should provide an assessment of 
the extent of the increase in the 
psychiatric disorder caused by the low 
back disability.  In other words, the 
examiner should provide an opinion that 
quantifies the degree of psychiatric 
disability that would exist in the 
absence of any low back disability, in 
comparison to the degree of disability 
that exists with the low back disability.  
If the examiner is unable to ascertain or 
quantify the degree of disability over 
and above that existing in the absence of 
the low back disability, the examiner 
should so state for the record.  The 
underlined burden of proof must be used 
in the formulation of the medical 
opinion.  The examiner should reconcile 
any medical conclusion(s) that conflicts 
with those previously made regarding the 
etiology of psychiatric disability to 
include the May 1992 and July 1998 
private psychiatric reports.  The 
examiner should provide detailed reasons 
for any point of disagreement.  All 
factors upon which the medical opinion is 
based must be set forth for the record.  

2.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet.App. 268, 271 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal with 
consideration of the Court's opinion in 
Allen v. Brown, 7 Vet.App. 439 (1995).  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




